      Case: 1:18-cv-00002-GWC Document #: 47 Filed: 12/19/18 Page 1 of 2




                        DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
DONALD EBNER,                                    ║
                                                 ║
                        Plaintiff,               ║   1:18-cv-00002
                                                 ║
        v.                                       ║
                                                 ║
THE BANK OF NOVA SCOTIA,                         ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║


TO:    Vincent A. Colianni, II, Esq.
       Marina Leonard, Esq.
       Carol Ann Rich, Esq.


                                           ORDER

       THIS MATTER came before the Court on December 19, 2018, for hearing upon

Defendant The Bank of Nova Scotia’s Motion to Dismiss or, in the alternative, Motion for

Summary Judgment (ECF No. 19). Marina Leonard, Esq., appeared on behalf of Plaintiff.

Carol Ann Rich, Esq., represented Defendant.

       At the hearing, having heard the arguments of counsel, the Court requested

supplemental briefing regarding two issues: 1.) whether the Court should consider

equitable tolling and 2.) whether the doctrine of continuing violations applies.

       WHEREFORE, it is now hereby ORDERED that the parties shall file supplemental

briefs regarding the issues of equitable tolling and continuing violations on or before

January 11, 2019.
       Case: 1:18-cv-00002-GWC Document #: 47 Filed: 12/19/18 Page 2 of 2



Ebner v. The Bank of Nova Scotia
1:18-cv-00002
Order
Page 2



                                          ENTER:


Dated: December 19, 2018                  /s/ George W. Cannon, Jr.
                                          GEORGE W. CANNON, JR.
                                          MAGISTRATE JUDGE
